Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-17-00003-CR

                                      Richard HERNANDEZ,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015CR8929
                           Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: February 15, 2017

DISMISSED

           Pursuant to a plea-bargain agreement, Richard Hernandez pled nolo contendere to

indecency with a child by contact and was sentenced to eight years in prison and a $1000.00 fine

in accordance with the terms of his plea-bargain agreement. On December 1, 2016, the trial court

signed a certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Hernandez filed a notice

of appeal, the trial court clerk sent copies of the certification and notice of appeal to this court. See
                                                                                        04-17-00003-CR


id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification, has

been filed. See id. 25.2(d).

       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the

punishment assessed by the court does not exceed the punishment recommended by the prosecutor

and agreed to by the defendant. See id. The clerk’s record does not include a written motion filed

and ruled upon before trial; nor does it indicate that the trial court gave Hernandez permission to

appeal. See id. The trial court’s certification, therefore, appears to accurately reflect that this is a

plea-bargain case and that Hernandez does not have a right to appeal. We must dismiss an appeal

“if a certification that shows the defendant has the right of appeal has not been made part of the

record.” Id. 25.2(d).

       We, therefore, informed Hernandez that this appeal would be dismissed pursuant to Texas

Rule of Appellate Procedure 25.2(d), unless an amended trial court certification showing that

Hernandez had the right to appeal was made part of the appellate record. See TEX. R. APP. P.

25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No

amended trial court certification has been filed. Additionally, Hernandez’s court-appointed

appellate counsel has filed a response acknowledging that this appeal must be dismissed.

Therefore, this appeal is dismissed pursuant to Rule 25.2(d).

                                                   PER CURIAM

DO NOT PUBLISH




                                                  -2-